ROTHENBERG, J.
Appellant, Miguel Cuadrado (“Cuadra-do”), appeals the Summary Final Judgment entered against him in a breach of *386contract action. Appellees, Yelitza Maldonado and Rony Blanco, argue that this Court lacks jurisdiction to consider Cua-drado’s appeal because it was not timely filed. We agree. The order appealed was rendered on July 31, 2013, and the notice of appeal was filed on September 4, 2013. “A timely notice of appeal must be filed within 30 days in order for this court to have jurisdiction; late filing is a defect no one can correct, not even the court.” Hawks v. Walker, 409 So.2d 524, 525 (Fla. 5th DCA 1982); see also Fla. R.App. P. 9.110(b) (“Jurisdiction of the court under this rule shall be invoked by filing a notice, accompanied by any filing fees prescribed by law, with the clerk of the lower tribunal within 30 days of rendition of the order to be reviewed.”). Cuadrado needed to file his notice of appeal by August 30, 2013, based on the prescribed method for computing time. See Fla. R. Civ. P. 1.090; Fla. R. Jud. Admin. 2.514. The notice of appeal was untimely filed, leaving this Court with no jurisdiction, and thus, the appeal must be dismissed.
Appeal dismissed.